Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez Callau et al. (US 2018/0302340, hereinafter Alvarez Callau).

Regarding claim 17, Alvarez Callau discloses
A computer-implemented method for dynamically scaling cloud-based computing resources, the computer-implemented method comprising (paragraph [0097]: A processor may refer to a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; paragraph [0100]: the mapping and scaling processor : 
determining a first proposed auto-scaling action using a first scaling model (paragraph [0059]: the service load prediction processor 84 executes the service predictor code to perform a predictive and normalization analysis based on the forecasting metric values and optionally the available data to predict first resource allocation values);
determining a second proposed auto-scaling action using a second scaling model (paragraph [0062]: the rule-based analyzing processor 86 executes the rule-based reactive code 48 to perform a rule-based analysis on the forecasting metric values and optionally the available data to estimate second resource allocation values)
performing a step for determining an auto-scaling action to perform (paragraph [0067]: the allocation processor 96 executes the allocation code 56 to allocate an appropriate amount of resources) based on the first proposed auto-scaling action and the second proposed auto-scaling action (paragraph [0004]: The instructions are further configured to: prioritize the first predicted resource allocation value and the first reactive resource allocation value; paragraph [0023]: The predictive and reactive resource allocation amounts may be determined based on performance count values and/or the predicted resource schedule. A prioritization process is then performed based on timing conditions and rules); and
modifying one or more cloud-based computing clusters based on the determined autoscaling action (paragraph [0068]: the mapping and scaling processor 

Regarding claim 18, Alvarez Callau discloses
wherein modifying the one or more cloud-based computing clusters comprises allocating computing resources between multiple cloud-based service providers (paragraph [0024]: The proactive and reactive resource allocation systems account for failover between nearby data centers. This may occur during predictive resource estimation and/or during resource allocation. Failover amortization refers to the accounting for failover during resource allocation. Failover refers to when a first data center in a geographical region is experiencing issues, such that the first data center is unable to handle a certain amount of load, and a second data center allocates resources to handle the load; paragraph [0068]: the mapping and scaling processor 98 executes the mapping and scaling code 58 to scale in (or down), maintain, or scale out (or up) an amount of allocated resources).

Regarding claim 19, Alvarez Callau discloses
wherein modifying the one or more cloud-based computing clusters comprises modifying a computing resource allocation associated with the one or more cloud-based computing clusters based on the determined autoscaling action (paragraph [0024]: The proactive and reactive resource allocation systems account for failover between nearby data centers. This may occur during predictive resource estimation and/or during resource allocation. Failover amortization refers to 

Regarding claim 20, Alvarez Callau discloses
wherein: determining the first proposed auto-scaling action comprises receiving the first proposed auto-scaling action (paragraph [0059]: the service load prediction processor 84 executes the service predictor code to perform a predictive and normalization analysis based on the forecasting metric values and optionally the available data to predict first resource allocation values) from a first cloud-based service provider (paragraph [0033]: The codes 46, 48, 50, 52, 53 may be iteratively executed for consecutive periods of time, for each data center of a service provider; paragraph [0093]: The proactive and reactive scaling is performed to provide a variable amount of resources (e.g., a variable number of VMs) per resource allocation service, per service provider service, per data center, per geographical region, etc.); and
determining the second proposed auto-scaling action comprises receiving the second proposed auto-scaling action (paragraph [0062]: the rule-based analyzing processor 86 executes the rule-based reactive code 48 to perform a rule-based analysis on the forecasting metric values and optionally the available data to estimate second resource allocation values) from a second cloud-based service provider (paragraph [0033]: The codes 46, 48, 50, 52, 53 may be iteratively executed for consecutive periods of time, for each data center of a service provider; paragraph [0093]: The proactive and reactive scaling is performed to provide a variable amount of resources (e.g., a variable number of VMs) per resource allocation service, per service provider service, per data center, per geographical region, etc.).

Allowable Subject Matter
Claims 1-16 are allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        6/4/2021